This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GEORGE M. LOPEZ,

 3          Worker-Appellant,

 4 v.                                                                            NO. 32,449

 5 SANDIA PREPARATORY SCHOOL
 6 and AMERICAN ZURICH INSURANCE
 7 COMPANY,

 8          Employer/Insurer-Appellees.

 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Gregory D. Griego, Workers’ Compensation Judge

11 Gerald A. Hanrahan
12 Albuquerque, NM

13 for Appellant

14 Hale & Dixon, P.C.
15 Timothy S. Hale
16 Albuquerque, NM

17 for Appellees

18                                 MEMORANDUM OPINION

19 VANZI, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed, and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                               _______________________________
7                                               LINDA M. VANZI, Judge

8 WE CONCUR:


 9 _________________________________
10 MICHAEL E. VIGIL, Judge


11 _________________________________
12 M. MONICA ZAMORA, Judge




                                            2